             Case 6:19-cv-01364-AA      Document 31      Filed 01/31/20    Page 1 of 2




Dennis Raybould
P.O. Box 241
Florence, OR 97439
(541) 997-1311




             IN THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF OREGON
                       EUGENE DIVISION
Dennis Raybould,                          )                                                    '
                                                                                               I,


Diane Raybould,                           )    Case No. 6:19-cv-01364-AA
                                          )
               Plaintiffs,                )
                                          )
       vs.                                )
                                          )
RUSHMORE LOAN MANAGEMENT                  )
SERVICES, LLC, et al,                     )
                                          )
  Defendants.                             )
______________                            )

                     VERIFIED SUGGESTION OF BANKRUPTCY

   I, Dennis Raybould, declare:

   On 1/28/2020, I filed a Voluntary Petition on case 6:2020bk60205 in the United States

Bankruptcy Court for the District of Oregon.



I declare under penalty of perjury under the laws of the United States of America that the
foregoing is true and correct pursuant to 28 U.S.C. 1746.

Executed on: January 30, 2020




SUGGESTION OF BANKRUPTCY                                                                   1
            Case 6:19-cv-01364-AA         Document 31       Filed 01/31/20   Page 2 of 2




                              CERTIFICATE OF SERVICE
I HEREBY CERTIFY that on the date last written below, a true and correct copy of this
document was furnished via facsimile and/or U.S. mail and/or email to:

               JPMorgan Chase Bank, N.A.
               c/o KEVIN H. KONO, OSB #023528
               c/o ASHLEE AGUIAR, OSB #171940
               Davis Wright Tremaine LLP
               1300 S.W. Fifth Avenue, Suite 2400
               Portland, Oregon 97201-5610

               JPMorgan Chase Bank, N.A.
               c/o FREDERICK B. BURNSIDE, OSB #096617
               920 Fifth Avenue, Suite 3300
               Seattle, Washington 98104-1610

               Rushmore Loan Management Services, LLC.
               c/o STANTON SHELBY, OSB #044151
               ALDRIDGE PITE LLP
               121 SW Columbia Ave. Suite 950
               Portland OR 97201

               US Bank N.A. Not in its Individual
               Capacity but Solely as Trustee for the
               RMAC Trust, Series 2016-CTT, whose
               address is 60 Livingston Avenue, St. Paul
               MN 55107-2292
               c/o STANTON SHELBY, OSB #044151
               ALDRIDGE PITE LLP
               121 SW Columbia Ave. Suite 950
               Portland OR 97201




SUGGESTION OF BANKRUPTCY                                                                   2
